                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for Bayview Loan Servicing, LLC
                                                            9
                                                                                                  UNITED STATES DISTRICT COURT
                                                            10
                                                                                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                         Case No.: 2:17-cv-01016-MMD-NJK
                      LAS VEGAS, NEVADA 89134




                                                            12   BAYVIEW LOAN SERVICING, LLC,
AKERMAN LLP




                                                            13                                    Plaintiff,             ORDER GRANTING APPLICATION
                                                                                                                         FOR ENTRY OF DEFAULT JUDGMENT
                                                            14   vs.                                                     AGAINST MARTHA C. TREJO
                                                            15   MARTHA         C.   TREJO,  AIRMOTIVE
                                                                 INVESTMENTS, LLC, DOE INDIVIDUALS I-
                                                            16   X, inclusive, and ROE CORPORATIONS I-X,
                                                                 inclusive,
                                                            17

                                                            18                                    Defendants.
                                                            19                Plaintiff Bayview Loan Servicing, LLC submits the following proposed order, pursuant to
                                                            20   the court's order dated February 26, 2019, ECF No. 43.
                                                            21                1.    This action concerns the real property located at 6039 Sun Appello Ave., Las Vegas,
                                                            22   Nevada 89122.
                                                            23                2.    Martha C. Trejo acquired an interest in the property in September of 2007, by
                                                            24   obtaining a loan $242,889 loan from The Mortgage Depot, evidenced by a note signed by Ms. Trejo
                                                            25   and secured by a deed of trust recorded against the property on September 26, 2007 as instrument
                                                            26   number 3693.
                                                            27                3.    Through a series of assignments recorded against the property, Bayview is now the
                                                            28   beneficiary of the deed of trust and holder of the note, endorsed in blank.

                                                                 48115112;1
                                                            1                 4.    Trejo is required, under her loan documents, to pay the principal and interest on the

                                                            2    loan, as evidenced by the note. Her failure to do so constitutes a default and breach of the terms of

                                                            3    the loan contract.

                                                            4                 5.    Trejo failed to make the March 1, 2009 payment on the note and all subsequent

                                                            5    payments due, resulting in default under the terms of the note and deed of trust.

                                                            6                 6.    The unpaid principal balance, together with interest as allowed at the note rate from

                                                            7    default date to November 30, 2018 is $395,955.97.

                                                            8                 7.    Trejo has failed to cure her default under the loan.
                                                            9                 8.    Bayview is entitled to enforce the note because it is the holder of the blank endorsed
                                                            10   note. NRS 104.3301; Leyva v. Nat'l Default Servicing Corp., 255 P.3d 1275, 1280-81 (2011)
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   (recognizing that a note holder is entitled to enforce the note); James J. White & Robert S. Summers,
                      LAS VEGAS, NEVADA 89134




                                                            12   Uniform Commercial Code § 16.4.b (5th ed. 2008) ("[M]erely by producing a properly indorsed or
AKERMAN LLP




                                                            13   issued instrument the plaintiff proves he is entitled to enforce it as a holder.").
                                                            14                9.    Bayview's ability to recover under the deed of trust has been prevented by the Trejo's
                                                            15   failure to pay her HOA dues, resulting in an HOA foreclosure sale which Airmotive contended
                                                            16   extinguished the deed of trust. Accordingly, Bayview is entitled to recover on the amounts owed by
                                                            17   Trejo under the terms of the note.
                                                            18                10.   Bayview is also entitled to attorneys' fees and costs incurred in prosecuting this

                                                            19   matter from Trejo pursuant to the explicit terms of the deed of trust.

                                                            20                11.   Bayview has incurred and is entitled to recover $17,080.00 in attorneys' fees in

                                                            21   pursuing this matter.

                                                            22                12.   Bayview served Trejo with service of process of this lawsuit on April 27, 2017. Trejo

                                                            23   failed to answer or otherwise defend, and Bayview obtained a default from the Clerk of Court.

                                                            24                13.   Accordingly, entry of judgment by default is appropriate.

                                                            25                IT IS THEREFORE HEREBY ORDERED that Bayview's application for default judgment

                                                            26                as to Trejo is GRANTED.

                                                            27

                                                            28
                                                                                                                      2
                                                                 48115112;1
                                                            1                 IT IS FURTHER ORDERED that Bayview recover $412,973.97, from Defendant Martha C.

                                                            2                 Trejo, comprised of the unpaid balance of the loan of $395,955.97, and $17,018.00 in

                                                            3                 attorneys' fees. Post-judgment interest shall accrue at the rate of 6.25% per annum.

                                                            4                 IT IS FURTHER ORDERED that all claims against all parties are now fully resolved in this

                                                            5    action.

                                                            6

                                                            7
                                                                                                                   _____________________________________ _
                                                            8                                                      UNITED STATES DISTRICT COURT JUDGE
                                                            9                                                              March 11, 2019
                                                                                                                   DATED:__________    _____________________
                                                                 Respectfully Submitted by:
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 AKERMAN LLP
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   /s/ Jamie K. Combs
AKERMAN LLP




                                                                 DARREN T. BRENNER, ESQ.
                                                            13   Nevada Bar No. 8386
                                                                 NATALIE L. WINSLOW, ESQ.
                                                            14   Nevada Bar No. 12125
                                                                 JAMIE K. COMBS, ESQ.
                                                            15   Nevada Bar No. 13088
                                                                 1635 Village Center Circle, Suite 200
                                                            16   Las Vegas, NV 89134
                                                            17   Attorneys for Bayview Loan Servicing, LLC
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      3
                                                                 48115112;1
